1    Sheri M. Thome, Esq.
     Nevada Bar No. 008657
2    James T. Tucker, Esq.
     Nevada Bar No. 012507
3    Cara T. Laursen, Esq.
     Nevada Bar No. 014563
4    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
5    Las Vegas, Nevada 89101
     Telephone: (702) 727-1400
6
     Facsimile: (702) 727-1401
7
     Sheri.Thome@wilsonelser.com
     James.Tucker@wilsonelser.com
8    CaraT.Laursen@wilsonelser.com
     Attorneys for Defendant The State of Nevada, Ex. Rel. Its
9    Nevada Department of Corrections

10                                UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
12
     DONALD WALDEN JR., NATHAN                              Case No.: 3:14-cv-00320-MMD-WGC
13   ECHEVERRIA, AARON DICUS, BRENT
     EVERIST, TRAVIS ZUFELT, TIMOTHY                        STIPULATION AND ORDER TO
14   RIDENOUR, and DANIEL TRACY on behalf                   CONTINUE DEADLINE FOR
     of themselves and all others similarly situated,       DEFENDANT NDOC TO FILE ITS
15                                                          RESPONSE TO PLAINTIFFS’ MOTION
                    Plaintiffs,                             FOR DISMISSAL OF THE NDOC
16                                                          CONSERVATION CAMPS AND
     vs.                                                    TRANSITIONAL HOUSING FACILITIES
17                                                          AND THE CLAIMS OF THE OPT-IN
     THE STATE OF NEVADA, EX REL. ITS                       PLAINTIFFS WHO WORKED AT THOSE
18   NEVADA DEPARTMENT OF                                   FACILITIES WITHOUT PREJUDICE
     CORRECTION, and DOES 1-50,
19                                                          [FIRST REQUEST]
                    Defendants.
20

21          Defendant, the State of Nevada, Ex. Rel. Its Nevada Department of Corrections
22   (“NDOC”), and Plaintiffs Donald Walden Jr., Nathan Echeverria, Aaron Dicus, Brent Everist,
23   Travis Zufelt, Timothy Ridenour, and Daniel Tracy, on behalf of themselves and all others
24   similarly situated (“Plaintiffs”), by and through their respective counsel of record, hereby
25
     stipulate and agree to extend the deadline for NDOC to file a response to Plaintiffs’ Motion For
26
     Dismissal Of The NDOC Conservation Camps And Transitional Housing Facilities And The
27
     Claims Of The Opt-In Plaintiffs Who Worked At Those Facilities Without Prejudice (“Motion”)
28
     by one week, from February 13, 2020 to February 20, 2020.


                                                        1
1
            This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the
2
     requested extension as counsel for the NDOC experienced a Firm wide system crash which
3
     resulted in having no access to the document management system which holds all relevant file
4
     materials and information necessary to respond to Plaintiffs’ Motion. Accordingly, the parties
5
     agree that the requested extension furthers the interest of this litigation and is not being requested
6
     in bad faith or to delay these proceedings unnecessarily.
7
            This is the parties’ first request for extension of the deadline.
8

9
            DATED this 12th day of February, 2020.

10                                                   WILSON, ELSER, MOSKOWITZ,
                                                     EDELMAN & DICKER LLP
11
                                                     /s/ James T. Tucker
12                                                   Sheri M. Thome, Esq., Nevada Bar No. 008657
                                                     James T. Tucker, Esq., Nevada Bar No. 012507
13                                                   Cara T. Laursen, Esq., Nevada Bar No. 014563
                                                     300 South Fourth Street, 11th Floor
14                                                   Las Vegas, Nevada 89101
                                                     Attorneys for Defendant
15

16          DATED this 12th day of February, 2020.

17                                                   THIERMAN BUCK LLP
18                                                   /s/ Leah L. Jones
                                                     Mark R. Thierman, Esq., Nevada Bar No. 8285
19                                                   Joshua D. Buck, Esq., Nevada Bar No. 12187
                                                     Leah L. Jones, Esq., Nevada Bar No. 13161
20                                                   7287 Lakeside Drive
                                                     Reno, Nevada 89511
21                                                   Attorneys for Plaintiffs
22

23
                                                   ORDER

24          GOOD CAUSE SHOWN, IT IS SO ORDERED.

25                     12th
            Dated this _______         February
                               day of _____________________, 2020.

26

27

28
                                                            ___________________________________
                                                            UNITED STATES DISTRICT JUDGE


                                                       2
